Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities: claim 6 appears to contain a typographical error and should read (emphasized) "…wherein the information and data is provided anonymously or…"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as indefinite because claim 6 recites (emphasized) "…wherein the operations further comprise providing the information and data associated with the information to a third-party user, wherein the information and data is provide anonymously…"  This limitation is not clear because claim 1 introduces multiple "data" claim elements and it is not clear which "data" claim element claim 6 is referring to in this limitation (e.g. it is not clear if it is referring to the first or second condition state data).  For the purposes of analyzing the claim set, Examiner is interpreting claim 6 as only contemplating providing the claimed "information" in the independent claims.
Similarly, claim 8 is rejected as indefinite because claim 8 recites (empathizes) "…wherein the data is provided to or obtained from the first user, the second user…" This limitation is not clear because claim 1 introduces multiple "data" claim elements and it is not clear which "data" claim element claim 6 is referring to in this limitation (e.g. it is not clear if it is referring to the first or second condition state data).  For the purposes of analyzing the claim set, Examiner is interpreting claim 8 as providing the claimed "information".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-16 and 20 are directed to a machine; and claims 17-19 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
transmitting a query to a first user device associated with a first user, wherein the query requests information related to an effectiveness of a second user with regard to participation by the second user in an event also participated in by the first user;1
obtaining, from the first user device associated with the first user, the information related to the effectiveness of the second user with regard to participation by the second user in the event also participated in by the first user; 
associating the information to a first avatar mapped to a first user identifier of the first user, wherein the first avatar is an anonymized virtual representation of the first user within a virtual social network of a system that includes a second avatar mapped to a second user identifier of the second user; 
generating, based on an analysis of the information, first condition state data for the first avatar and second condition state data for the second avatar, wherein the first condition state data and the second condition state data are time series variables for an instance of time or a plurality of instances of time that represent a relationship of the first and second avatars to each other in the virtual social network of the system; 
and providing, based on at least the second condition state data for the second avatar, a report, a vote, a rank, a recommendation, or a combination thereof, to the second user for improving the effectiveness of the second user with regard to a future event to be participated in by the second user.  
These limitations recite an abstract idea because the limitations encompasses commercial or legal interactions (i.e. marketing or sales activities or behaviors; or business relations).  These limitations encompasses commercial or legal interactions because these limitations essentially entail providing feedback (e.g. providing an annual performance review to an employee, providing feedback from customers, providing performance metrics to a business entity, etc.).  That is, generating first and second condition state data, as claimed, encompasses identifying a relationship between two parties (e.g. supervisor and employee, customer and merchant, reporting entity and business department, etc.).  Providing a report, a vote, a rank, a recommendation, or a combination thereof, as claimed, encompasses providing the feedback (e.g. the performance review, etc.).  Claims that encompass commercial interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Claims 1, 17, and 20 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements do not integrate the abstract idea into a practical application.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
transmitting a query to a first user device associated with a first user, wherein the query requests information related to an effectiveness of a second user with regard to participation by the second user in an event also participated in by the first user;2
obtaining, from the first user device associated with the first user, the information related to the effectiveness of the second user with regard to participation by the second user in the event also participated in by the first user; 
associating the information to a first avatar mapped to a first user identifier of the first user, wherein the first avatar is an anonymized virtual representation of the first user within a virtual social network of a system that includes a second avatar mapped to a second user identifier of the second user; 
generating, based on an analysis of the information, first condition state data for the first avatar and second condition state data for the second avatar, wherein the first condition state data and the second condition state data are time series variables for an instance of time or a plurality of instances of time that represent a relationship of the first and second avatars to each other in the virtual social network of the system; 
and providing, based on at least the second condition state data for the second avatar, a report, a vote, a rank, a recommendation, or a combination thereof, to the second user for improving the effectiveness of the second user with regard to a future event to be participated in by the second user.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  The additional elements of transmitting a query and obtaining the information, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending and receiving data (i.e. requesting and receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of associating the information to a first avatar mapped to a first user identifier of the first user, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of the first and second avatar being within a virtual social network of a system, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment (i.e. a general link to a social network), see MPEP 2106.05(h).
Claims 1 and 20 further recite " a memory that stores instructions; and a processor that executes the instructions to perform operations" and a "non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations ", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, claims 1, 17, and 20 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components and a general link to a field of use or technological environment. Mere instructions to apply an exception using a generic computer component and a general link to a field of use cannot provide an inventive concept.  Claims 1, 17, and 19 are not patent eligible.

Dependent Claims
Claim 2 recites several additional elements limiting the information to various categories.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements still encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 3 essential recites the additional elements of using a system for securing privacy.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment (i.e. secure computing), see MPEP 2106.05(h).
Claim 4 is directed to the same abstract idea as the independent claims because the users being humans is a part of providing feedback.
Claim 5 is directed to the same abstract idea as the independent claims because providing feedback about an event associated with other events is still a part of commercial or legal relations.
Claim 6 recites several additional elements providing the information to a third party.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 7 recite the third party is a subscriber. Examiner finds that the limitations specifying the information about the third party does not substantially further limit the scope of the claim because the information about the third party does not functionally alter or relate to the system and merely labeling the third party user does not patentably distinguish the claimed invention, see MPEP 2111.05.
Claim 8 recites the additional elements of maintaining a quality or quantity of data and providing the data to a user.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing and sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 9 is directed to the same abstract idea as the independent claims because determining a type of feedback is a part of providing feedback (e.g. determining if the subject of the feedback has been receiving positive or negative comments or indicators).
Claim 10 recites the additional elements of aggregating the information and other data and providing the data to a user.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing and sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 11 recites the additional elements of deleting the information after it is assigned.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing and sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 12 is directed to the same abstract idea as the independent claims because self-assessment or self-development data is a part of providing feedback (e.g. including a self-assessment in an annual performance review).
Claims 13-15 are directed to the same abstract idea as the independent claims because classifying and mapping an interest of the users (e.g. leadership activity variables or behavioral variables)is a part of providing feedback (e.g. identifying areas for growth, improvement or development).
Claim 16 recites the additional elements of using a key to secure a relationship.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (e.g. computer cryptography) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Claim 18 is directed to the same abstract idea as the independent claims because using weighting in the analysis is a part of providing feedback (e.g. weighing various aspects of performance more heavily that other aspects in an annual review).
Claim 19 is directed to the same abstract idea as the independent claims because using the various types of claimed information is a part of providing feedback (e.g. using evidence information when assessing performance for an annual review).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaddam et al, US Pub. No. 2016/0134633, herein referred to as "Gaddam".
Regarding claim 1, Gaddam teaches:
a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising (memory, instructions, and processor, ¶¶[0182]-[0183] and Fig. 11): 
receiving, from a first user device associated with a first user, information related to effectiveness of a second user with regard to participation by the second user in an event also participated in by the first user (users provide feedback about transaction with a resource provider after verifying they conducted a transaction, with resource provider e.g. ¶¶[0021], [0080], [0113], and Abstract; see also ¶¶[0029], [0038], [0039] defining feedback, user, and resource provider; see also e.g. ¶¶[0083], [0118] discussing receiving a request for permission to submit feedback); 
assigning the information to a first avatar mapped to a first user identifier of the first user (user submits feedback via the user's account in a social network, e.g. ¶[0112], [0118]; see also ¶[0090] noting user feedback is contained in user's profile.  Please note, the user's account in a social media network is within the scope of an "avatar" because the broadest reasonable interpretation of "avatar" includes a digital representation or handle of a user, i.e. a social media account), 
wherein the first avatar is an anonymized virtual representation of the first user within a virtual social network of the system (allows user to submit feedback anonymously via social network user account identifier, ¶[0179])
that includes a second avatar mapped to a second user identifier of the second user (user checks-in with the resource provider via a social network, e.g. ¶¶[0058], [0086], [0119]; see also ¶[0082] noting resource provider database is a part of the social network provider.  Please note, the resource provider database is within the scope of an "avatar" because the broadest reasonable interpretation of avatar includes a digital representation and the resource provider database is a digital representation of the resource provider); 
generating, based on an analysis of the information, first condition state data for the first avatar and second condition state data for the second avatar (confirms user interacted with resource provider e.g. ¶¶[0087], [0113], [0124]; see also ¶¶[0115]-[0131] and Fig. 7 explaining example confirmation process), 
wherein the first condition state data and the second condition state data are time series variables for an instance of time or a plurality of instances of time that represent an aspect of a relationship of the first and second avatars to each other in the virtual social network of the system (transaction records are timestamped, e.g. ¶¶[0074], [0101], [0124]); 
and providing, based on at least the second condition state data for the second avatar, a report, a notification, a vote, a rank, a recommendation, media, or a combination thereof, to the second user related to a potential for improving the effectiveness of the second user with regard to a future event to be participated in by the second user (provides feedback to resource provider record, ¶¶[0128]-[0129]; see also ¶[0029] noting feedback is used to improve merchant.  Please note, the limitation "for improving the effectiveness of the second user with regard to a future event to be participated in by the second user" does not further limit the scope of the claim because it is only the intended use of providing, a report, a vote, a rank, or a recommendation, see MPEP 2103.I.C.).  
Regarding claim 2, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the information related to the effectiveness of the second user comprises data gathered by a surveillance technology, data associated with transportation, logistics, operations, inventory management or guidance systems, data associated with audio content, data associated with video content, data associated with text analysis, data associated with a global positioning system, data associated with biometric data collection, or a combination thereof (users check-in when they are physically at or near resource provider location, e.g. ¶¶[0058], [0060], [0086], [0119]; see also ¶[0059] discussing using GPS to determine user location).  
Regarding claim 3, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the operations further comprise ensuring a privacy of user information associated with the first user, user information generated by the first user, or a combination thereof, wherein the privacy is ensured via confidential computing technology, a trusted execution environment, a system for securing privacy, or a combination thereof (allows user to submit feedback anonymously, ¶[0179].  Please note, since the system allows the user to submit feedback anonymously, the system is a system for securing privacy).  
Regarding claim 4, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the first user, the second user, or both, comprise an intelligent machine, a human, a program, a humanoid, a robot, a drone, a wearable device, an animal, a function, a process, a device, or a combination thereof (user is an individual associated with various accounts and mobile devices, ¶[0038]).  
Regarding claim 5, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the event is associated with a plurality of events, or wherein the plurality of events are organized into event types, projects, project types, institutions, institution types, or a combination thereof (transactions are associated with other transactions stored in the transaction processing module, ¶¶[0072], [0133]).  
Regarding claim 6, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the operations further comprise providing the information and data associated with the information to a third-party user (allows other users to view feedback, ¶¶[0080]), 
wherein the information and data is provide anonymously or not anonymously (allows user to submit feedback anonymously, ¶[0179]).  
Regarding claim 7, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the third-party user is a subscriber to a plan, an account, or a combination thereof (the other users access the social network, ¶[0058].  Please note, Examiner finds that the limitations specifying the user is a subscriber does not substantially further limit the scope of the claim because information about the users does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.)
Regarding claim 8, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the operations further comprise maintaining a quality of data associated with the information, a quantity of data associated with the information, or a combination thereof (system stores various information including user payment information, ¶[0053], interaction records, ¶[0071]), 
wherein the data is provided to or obtained from the first user, the second user, or a combination thereof (users provide feedback about transaction with a resource provider after verifying they conducted a transaction, with resource provider e.g. ¶¶[0021], [0080], [0113], and Abstract; see also ¶¶[0029], [0038], [0039] defining feedback, user, and resource provider; see also e.g. ¶¶[0083], [0118] discussing receiving a request for permission to submit feedback).  
Regarding claim 10, Gaddam teaches all the limitations of claim 1 and further teaches:
aggregating the information with other data, and wherein the aggregated information and the other data is provided for use to the first user, the second user, a third user, or a combination thereof (aggregates all feedback for a resource provider and publicly displays feedback and overall ratings,¶[0129]).  
Regarding claim 12, Gaddam teaches all the limitations of claim 1 and further teaches:
wherein the first condition state data further comprises self- assessment or self-development data, a complete or partial history of all events, a representation of a portion of network connections among the first avatar, the second avatar, and other avatars, an avatar identifier, a table of events and event reports, a table of connected avatar identifiers and interaction events, or a combination thereof (a confirmation the user has actually conducted a transaction with a resource provider, e.g. ¶[0113] would be a partial history of all events because it would be a confirmation of a transaction).  
Regarding claim 13, Gaddam teaches all the limitations of claim 1 and further teaches:
processing and projecting the first condition state data onto a first condition state type so as to classify a need of the first user, an interest of the first user, media content to be presented to the first user, a connectivity option to be presented to the first user, or a combination thereof, and/or wherein the operations further comprise processing and projecting the second condition state data onto a second condition state type so as to classify a need of the second user, an interest of the second user, media content to be presented to the second user, or a combination thereof (analyzes purchase data to determining spending trends and preferences (i.e. an interest of the user), ¶[0176])).  
Regarding claim 14, Gaddam teaches all the limitations of claim 13 and further teaches:
wherein the operations further comprise mapping the first condition state type to a first interest state assigned to the first user, and/or wherein the operations further comprise mapping the second condition state type to a second interest state assigned to the second user (analyzes purchase data to determining spending trends and preferences (i.e. an interest of the user), ¶[0176]).  
Regarding claim 15, Gaddam teaches all the limitations of claim 14 and further teaches:
wherein the first interest state, the second interest state, or a combination thereof, comprise environmental state variables, organizational state variables, leadership activity variables, behavioral variables, interaction variables, relationship variables, social network variables, communication variables, attitudinal variable, emotional state variables, cognitive state variables, competence variables, knowledge variables, management activity variables, or a combination thereof (confirms user interacted with resource provider e.g. ¶¶[0087], [0113], [0124], which would be interaction variables; see also ¶¶[0115]-[0131] and Fig. 7 explaining example confirmation process).  

Regarding claim 17, Gaddam teaches:
transmitting a query to a first user device associated with a first user, wherein the query requests information related to an effectiveness of a second user with regard to participation by the second user in an event also participated in by the first user (prompts user to submit feedback (e.g. after visiting merchant), e.g. ¶¶[0127], [0145]); 
obtaining, from the first user device associated with the first user, the information related to the effectiveness of the second user with regard to participation by the second user in the event also participated in by the first user (users provide feedback about transaction with a resource provider after verifying they conducted a transaction, with resource provider e.g. ¶¶[0021], [0080], [0113], and Abstract; see also ¶¶[0029], [0038], [0039] defining feedback, user, and resource provider; see also e.g. ¶¶[0083], [0118] discussing receiving a request for permission to submit feedback); 
associating the information to a first avatar mapped to a first user identifier of the first user (user submits feedback via the user's account in a social network, e.g. ¶[0112], [0118]; see also ¶[0090] noting user feedback is contained in user's profile.  Please note, the user's account in a social media network is within the scope of an "avatar" because the broadest reasonable interpretation of "avatar" includes a digital representation or handle of a user, i.e. a social media account), 
wherein the first avatar is an anonymized virtual representation of the first user within a virtual social network of a system (allows user to submit feedback anonymously via social network user account identifier, ¶[0179])
that includes a second avatar mapped to a second user identifier of the second user (user checks-in with the resource provider via a social network, e.g. ¶¶[0058], [0086], [0119]; see also ¶[0082] noting resource provider database is a part of the social network provider.  Please note, the resource provider database is within the scope of an "avatar" because the broadest reasonable interpretation of avatar includes a digital representation and the resource provider database is a digital representation of the resource provider); 
generating, based on an analysis of the information, first condition state data for the first avatar and second condition state data for the second avatar (confirms user interacted with resource provider e.g. ¶¶[0087], [0113], [0124]; see also ¶¶[0115]-[0131] and Fig. 7 explaining example confirmation process), 
wherein the first condition state data and the second condition state data are time series variables for an instance of time or a plurality of instances of time that represent a relationship of the first and second avatars to each other in the virtual social network of the system (transaction records are timestamped, e.g. ¶¶[0074], [0101], [0124]); 
and providing, based on at least the second condition state data for the second avatar, a report, a vote, a rank, a recommendation, or a combination thereof, to the second user for improving the effectiveness of the second user with regard to a future event to be participated in by the second user (provides feedback to resource provider record, ¶¶[0128]-[0129]; see also ¶[0029] noting feedback is used to improve merchant.  Please note, the limitation "for improving the effectiveness of the second user with regard to a future event to be participated in by the second user" does not further limit the scope of the claim because it is only the intended use of providing, a report, a vote, a rank, or a recommendation, see MPEP 2103.I.C.).  
Regarding claim 19, Gaddam teaches all the limitations of claim 17 and further teaches:
wherein the information related to the effectiveness of the second user comprises preparation information associated with the second user, authenticity information, clarify information, evidence information, relevance information, respect information, openness information, contribution information, engagement information, credibility information, value information, any attribute information, any effectiveness information, or a combination thereof (users provide feedback about transaction with a resource provider after verifying they conducted a transaction, with resource provider e.g. ¶¶[0021], [0080], [0113], and Abstract, which would be within the scope of several these claim element, e.g. evidence information, relevance information, value information, any attribute information, any effectiveness information, etc.).  

Regarding claim 20, Gaddam teaches:
A non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising (memory, instructions, and processor, ¶¶[0182]-[0183] and Fig. 11):
generating a query to a first user device associated with a first user, wherein the query requests information related to an effectiveness of a second user with regard to participation by the second user in an event also participated in by the first user (prompts user to submit feedback (e.g. after visiting merchant), e.g. ¶¶[0127], [0145]); 
receiving, from the first user device associated with the first user, the information related to the effectiveness of the second user with regard to participation by the second user in the event also participated in by the first user (users provide feedback about transaction with a resource provider after verifying they conducted a transaction, with resource provider e.g. ¶¶[0021], [0080], [0113], and Abstract; see also ¶¶[0029], [0038], [0039] defining feedback, user, and resource provider; see also e.g. ¶¶[0083], [0118] discussing receiving a request for permission to submit feedback); 
associating the information to a first avatar mapped to a first user identifier of the first user (user submits feedback via the user's account in a social network, e.g. ¶[0112], [0118]; see also ¶[0090] noting user feedback is contained in user's profile.  Please note, the user's account in a social media network is within the scope of an "avatar" because the broadest reasonable interpretation of "avatar" includes a digital representation or handle of a user, i.e. a social media account), 
wherein the first avatar is an anonymized virtual representation of the first user within a virtual social network of the system (allows user to submit feedback anonymously via social network user account identifier, ¶[0179])
that includes a second avatar mapped to a second user identifier of the second user (user checks-in with the resource provider via a social network, e.g. ¶¶[0058], [0086], [0119]; see also ¶[0082] noting resource provider database is a part of the social network provider.  Please note, the resource provider database is within the scope of an "avatar" because the broadest reasonable interpretation of avatar includes a digital representation and the resource provider database is a digital representation of the resource provider); 
providing, based on an analysis of the information, first condition state data for the first avatar and second condition state data for the second avatar (confirms user interacted with resource provider e.g. ¶¶[0087], [0113], [0124]; see also ¶¶[0115]-[0131] and Fig. 7 explaining example confirmation process), 
wherein the first condition state data and the second condition state data are time series variables for an instance of time or a plurality of instances of time that represent a relationship of the first and second avatars to each other in the virtual social network of the system (transaction records are timestamped, e.g. ¶¶[0074], [0101], [0124]); 
and generating, based on at least the second condition state data for the second avatar, a report, a vote, a rank, a recommendation, or a combination thereof, for the second user for improving the effectiveness of the second user with regard to a future event to be participated in by the second user (provides feedback to resource provider record, ¶¶[0128]-[0129]; see also ¶[0029] noting feedback is used to improve merchant).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam in view of Rice, US Pub. No. 2011/0082746, herein referred to as "Rice".
Regarding claim 9, Gaddam teaches all the limitations of claim 1 and does not teach but Rice does teach:
determining an amount of feedback included in the information to determine a quantity of the feedback received, a type of feedback received, or a combination thereof (sorts feedback and generates statistics e.g. average ratings, ¶[0074]).  
Further, it would have been obvious at the time of filing to combine the reputation feedback system of Gaddam with the location based feedback of Rice because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Gaddam (e.g. merchants) would likely be interested in knowing what types of feedback they are receiving and accordingly would have modified Gaddam to sort the feedback for the users, e.g. as taught by Rice.
Regarding claim 11, Gaddam teaches all the limitations of claim 1 and does not teach but Rice does teach:
deleting, after assigning the information to the first avatar mapped to the first user identifier, the information from a mapping server utilized to facilitate the assigning of the information to the first avatar (uses a random character code as a user identifier for feedback to provide anonymity, ¶[0103], and deletes feedback to address privacy concerns, ¶[0102]).
Further, it would have been obvious at the time of filing to combine the reputation feedback system of Gaddam with the random character code as a user identifier of Rice because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Gaddam (e.g. customers) would may wish to be anonymous or have privacy concerns and accordingly would have modified Gaddam to hide or delete information identifying the customer, e.g. as taught by Rice.
Regarding claim 16, Gaddam teaches all the limitations of claim 1 and does not teach but Rice does teach:
utilizing a first secure mapping key to secure a relationship between the first user identifier and the first avatar (uses a random character code or encryption as a user identifier for feedback to provide anonymity, ¶[0103], and deletes feedback to address privacy concerns, ¶[0102]),
Further, it would have been obvious at the time of filing to combine the reputation feedback system of Gaddam with the random character code as a user identifier of Rice because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Gaddam (e.g. customers) would may wish to be anonymous or have privacy concerns and accordingly would have modified Gaddam to hide or delete information identifying the customer, e.g. as taught by Rice.
However the combination of Gaddm and Rice does not explicitly teach:
and wherein the operations further comprise utilizing a second secure mapping key to secure a relationship between the second user identifier and the second avatar.  
Nevertheless, it would have been obvious at the time of filing to have multiple secure mapping keys because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Examiner finds no evidence using a second random character code or encryption as a user identifier for another user would produce new and unexpected results, and accordingly finds claim 16 obvious in light of the combination of Gaddam and Rice.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam in view of Wheeler et al, US Pub. No. 2015/0170228, herein referred to as "Wheeler".
Regarding claim 18, Gaddam teaches all the limitations of claim 17 and does not teach but Wheeler does teach:
determining, by utilizing a machine or a third user, a relative weighting for the information to be utilized in the analysis (assigns weights to different types of feedback, e.g. ¶¶[0074], [0120], Abstract).
Further, it would have been obvious at the time of filing to combine the reputation feedback system of Gaddam with the weighting feedback of Wheeler because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Gaddam (e.g. merchants) would may wish have some feedback given priority (e.g. feedback from high-value customers) and would have modified Gaddam to weigh some feedback, e.g. as taught by Wheeler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
El Daher et al, US Pub. No. 2015/0287146 teaches a similar reputation system
Etchegoyen, US Pub. No. 20140258885 teaches a similar career advice system
Signer, US Pub. No. 2014/0136617 teaches a similar anonymous feedback system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes claim 1 does not recite this limitation and claim 20 recites "generating" instead of "transmitting".  Examiner does not find this difference in scope or claim language significantly alters the eligibility analysis and accordingly analyzes the claims concurrently here for the sake of brevity
        2 Examiner notes claim 1 does not recite this limitation and claim 20 recites "generating" instead of "transmitting".  Examiner does not find this difference in scope or claim language significantly alters the eligibility analysis and accordingly analyzes the claims concurrently here for the sake of brevity